The opinion of the court was delivered by
Burch, J.:
This action, like the action in Wheat Growers Association v. Loehr, post, page 248, was one for an injunction to restrain a member of the association from disposing of his wheat crop to a chattel mortgagee, and to recover stipulated damages for wheat disposed of contrary to the member’s marketing agreement *248with the association. Judgment was rendered for defendant, and plaintiff appeals.
The member delivered all his 1922 crop of wheat to a chattel mortgagee, and is liable to the association for the stipulated damages provided for in his contract. The member also delivered part of his 1923 crop to a chattel mortgagee, who took his mortgage with knowledge of the member’s contract with the association. At the commencement of suit the member was about to deliver the remainder of the crop to the chattel mortgagee. The member is liable to the association for the stipulated damages for the portion of the crop delivered, and the association is entitled to an injunction preventing him from delivering the remainder of the crop to the chattel mortgagee, together with judgment for the items of expense provided for in subdivision “c” of paragraph 18 of the marketing agreement.
The court found that the member is a tenant farmer. It is not material whether he is owner or tenant of land. He is a wheat-grower who is not living up to his marketing agreement with the association. In the light of results, it may not have been best for him to join the association, but no one has a higher interest in freedom to contract, and in the inviolability of a valid contract when made, than a tenant farmer of small means.
The judgment of the district court is reversed, and the cause is remanded with direction to proceed in accordance with this opinion.